 


113 HRES 160 IH: Amending the Rules of the House of Representatives to require authorizing committees to hold annual hearings on GAO investigative reports on the identification, consolidation, and elimination of duplicative Government programs.
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
1st Session
H. RES. 160 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2013 
Mr. Gardner (for himself, Mr. Peters of Michigan, Mr. Flores, Mr. Renacci, Mr. Hanna, Mr. Carney, Mr. Coffman, Mr. Barber, Mr. Delaney, Mr. Himes, Mr. Polis, Mrs. Hartzler, Mr. Terry, Mr. Lankford, Mr. Gerlach, Mr. Benishek, Mr. Yoder, and Mr. Lance) submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to require authorizing committees to hold annual hearings on GAO investigative reports on the identification, consolidation, and elimination of duplicative Government programs. 
 
 
 
1.Short titleThis resolution may be cited as the Congressional Oversight to Start Taxpayer Savings Resolution or the COST Savings Resolution.  
2.Requiring committee hearings on gao investigative reportsClause 2 of rule X of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(f)Within 90 calendar days after the Comptroller General transmits each annual report to Congress identifying programs, agencies, offices, and initiatives with duplicative goals and activities within the Government pursuant to section 21 of the joint resolution of February 12, 2010, increasing the statutory limit on the public debt (Public Law 111–139), each standing committee (except the Committee on Appropriations) with jurisdiction over any such program or agency covered by that report shall conduct hearings on the recommendations for consolidation and elimination of such program or agency.. 
 
